Citation Nr: 1734272	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REMAND

The Veteran had active duty service from December 1972 to December 1975.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In a November 2016 remand, the Board requested that an addendum opinion be obtained from the previous examiner that addressed the Veteran's in-service noise exposure and provided a discussion of alternative etiologies.  In December 2016, the previous examiner copied the same opinion and merely added the following sentences at the end:  

According [to] the text, Tinnitus: Theory & Management, James B Snow Jr, MD, BC Decker Inc 2004. p.1-2 "In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years."  The current configuration of hearing loss is most consistent with a genetic/age related hearing loss.  

The opinion still does not discuss the Veteran's noise exposure during military service as a rifleman, as requested.  It also does not explain why it was determined the "current configuration of hearing loss" is most consistent with "genetic/age related hearing loss" instead of acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an examiner who has not previously participated in this case to review the claims file and provide an opinion.  The examiner should opine whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

The examiner should address whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or within one year after discharge from military service.  If the Veteran's hearing loss is attributed to another etiology, the examiner must explain why the other etiology is more likely to have caused the current hearing loss than noise exposure in service.

All opinions must be accompanied by an explanation.  

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans

